Citation Nr: 0630739	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease, left knee, status post medial 
meniscectomy.

2.  Entitlement to service connection for left leg disorder.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for right leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand issued in July 2006.  This matter 
was originally on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In his July 2004 VA Form 9, the veteran requested a Board 
hearing in Washington, DC, which was scheduled in June 2006; 
however, he wrote that he wanted to cancel his scheduled 
hearing in May 2006 correspondence.  In separate 
correspondence dated in May 2006, the veteran explained that 
he did not think that he could travel to Washington, DC due 
to health problems and requested a videoconference hearing.  
The Board subsequently remanded the veteran's claim in July 
2006 in order to satisfy his hearing request.    

The record reflects that the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2006.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

In a June 2005 statement, the veteran requested service 
connection for diabetes mellitus.  The Board notes that 
service connection for diabetes was previously severed in 
2004.  The veteran also requested service connection for 
post-traumatic stress disorder (PTSD) in a July 2005 
statement.  As it does not appear that these claims have been 
adjudicated, the Board refers these issues to the RO for 
appropriate action.    

The issues of service connection for degenerative joint 
disease, left knee, status post medial meniscectomy, left leg 
disorder, right knee disorder, and right leg disorder as well 
as the issue of entitlement to an initial evaluation higher 
than 10 percent for service-connected tinea versicolor are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed August 1970 rating decision, the RO 
denied the veteran's claim of service connection for a left 
knee injury because there was no evidence of a left knee 
injury in the service records except for the induction 
examination showing a left knee disorder with no objective 
findings.  The RO also noted that the discharge examination 
showed a scar on the veteran's left upper leg.  

3.  Evidence received subsequent to the August 1970 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1970 RO rating decision is final.  38 U.S.C. § 
4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for degenerative 
joint disease, left knee, status post medial meniscectomy, is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was not advised that he 
needed to submit new and material evidence in order to reopen 
his previously denied service connection claim for a left 
knee disorder prior to the May 2002 RO rating decision.  In 
addition, the VCAA notice letter dated in December 2001 did 
not advise the veteran of the elements of degree of 
disability and the effective date with respect to his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the VCAA notice requirements include the 
elements of effective date and degree of disability); Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).  
Nonetheless, the Board finds that any notice defect is 
harmless error because the veteran's claim is found to be 
reopened by way of the submission of new and material 
evidence and any notice defect will be rectified on remand.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.    


Degenerative joint disease, left knee, status post medial 
meniscectomy 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
Board notes that the definition of "new and material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001 and is applicable in 
this case.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran requested to reopen his claim of 
entitlement to service connection for a left knee disorder in 
October 2001 and the revised version is applicable to his 
claim.  

In the August 1970 rating decision, the RO denied the 
veteran's claim of service connection because there was no 
evidence of a left knee injury in the service records except 
for the induction examination showing a left knee disorder 
with no objective findings.  The RO also noted that the 
discharge examination showed a scar on the veteran's left 
upper leg.  The veteran received notification of the denial 
of his claim and his appellate rights in August 1970; 
however, he did not pursue an appeal at that time and the 
decision became final.  The Board notes that the evidence 
considered by the RO prior to rendering its August 1970 
rating decision included the veteran's July 1970 claim (VA 
Form 21-526), service medical records, DD Form 214, and the 
June 1970 VA medical examination report.   

The evidence received since August 1970 consists of numerous 
written statements from the veteran dated from 1992 to 2006, 
private medical records dated in January 2004, VA treatment 
records dated from May 1988 to January 2006, VA examination 
reports dated from March 1992 to January 2003, the November 
1992 local hearing transcript, and the August 2006 Board 
hearing transcript.  The aforementioned evidence was not 
previously considered by VA prior to the August 1970 rating 
decision and, consequently, qualifies as "new" evidence.  

After review of the newly submitted evidence, the Board finds 
that the August 2006 videoconference hearing transcript is 
also material because it contains the veteran's report of 
injury to his left knee during his combat service in Vietnam.  
Specifically, the veteran explained that he injured his left 
knee while running and trying to take cover in foxholes 
during firefights in Vietnam.  The veteran's DD Form 214 
shows that he served as a light weapons infantryman and is in 
receipt of, among other things, the Combat Infantryman Badge 
(CIB), Vietnam Campaign Medal (VCM), and Vietnam Service 
Medal (VSM).  Thus, the veteran's account of injury is 
consistent with the conditions, circumstances, and hardships 
of his Vietnam service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  The Board notes that the 
veteran previously reported that he received treatment for 
his left knee in service at several locations to include 
Vietnam in his original claim filed in July 1970; however, he 
did not specifically relate such injury to his combat service 
in Vietnam prior to the August 1970 rating decision.  

In sum, the evidence received subsequent to the August 1970 
RO rating decision relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim of service connection 
for degenerative joint disease, left knee, status post medial 
meniscectomy is reopened.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative joint 
disease, left knee, status post medial meniscectomy is 
reopened.


REMAND

As the provisions of U.S.C.A. § 1154(b) apply to the 
veteran's claim pertaining to his left knee, the Board finds 
that a remand for an appropriate medical examination and 
medical opinion is necessary with respect to the veteran's 
claimed disorders.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  

The record also reveals that the veteran filed a notice of 
disagreement (NOD) in March 2006 seeking an initial 
evaluation higher than the currently assigned 10 percent for 
tinea versicolor, which was granted service connection in the 
October 2005 rating decision.  The March 2006 NOD was 
received by the RO within a year of the October 2005 rating 
decision and is, thus, timely.  38 U.S.C.A. § 7105 (West 
2002).  As a timely NOD regarding the above issue has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999) (holding the Board should 
remand the issue to the RO for the issuance of a Statement of 
the Case when a notice of disagreement has been timely 
filed); 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  38 
U.S.C.A. § 7105 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with an 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should also 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The RO should ask the veteran to 
identify the relevant date range for which 
he received treatment for any knee or leg 
disorder from the Jesse Brown VA Medical 
Center in Chicago, Illinois (identified by 
the veteran as Westside at the August 2006 
hearing) and, thereafter, attempt to obtain 
all pertinent records identified by the 
veteran.  [The veteran indicated that he 
had surgery on his left knee at the VA at 
Westside in approximately January 1970.]  
The search should include any archived or 
retired records.  If no records are 
available, please make specific note of 
that fact in the claims file.  

3.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any bilateral 
leg or knee disorders that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
state whether or not any bilateral leg or 
knee disorder found on examination was at 
least as likely as not (i.e., probability 
of 50 percent), caused or aggravated by 
the veteran's service including 
experiences which may be presumed pursuant 
to 38 U.S.C.A. § 1154(b).  The examiner 
should also comment on whether any right 
knee or right leg disorder found on 
examination is secondarily related to the 
veteran's left knee or left leg disorder 
as contended by the veteran.  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4. After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the veteran's claims should be 
readjudicated in consideration of the 
provisions of 1154(b) when appropriate.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

5. The RO also should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to an initial 
evaluation higher than 10 percent for 
service-connected tinea versicolor, to 
include notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review. 


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


